Judgment, Supreme Court, Bronx County (Harold Silverman, J.) rendered on September 12, 1989, convicting defendant, after a jury trial of criminal possession of a controlled substance in the fourth degree, and sentencing defendant to a prison term of 4 to 8 years, unanimously affirmed.
Defendant’s contention that the court marshalled the evidence in an uneven manner, so as to deprive him of a fair trial, is meritless. Although the court engaged in some limited *515discussion of the evidence, it did so to explain the application of the law to the facts, and was not required to refer to all the evidence or explain all the inconsistencies therein. (People v Thomas, 166 AD2d 624.) The court’s charge conveyed to the jurors the appropriate standard by which they were to judge whether defendant’s guilt had been proven (see, People v Joyce, 157 AD2d 747, Iv denied 76 NY2d 737). Moreover, the court instructed the jurors that they should disregard any portion of the court’s summary of the evidence which conflicted with their own recollection, inasmuch as their recollection was controlling. (People v [Raymond] Williams, 156 AD2d 608, Iv denied 75 NY2d 926.) Concur — Sullivan, J. P., Rosenberger, Wallach, Kupferman and Smith, JJ., concur.